DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of March 18, 2020 are hereby accepted as FORMAL.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Please note that any mention of the line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” in claim 12 at lines 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 8 of independent claim 1, the use of the term, “subinterval” is indefinite and unclear in context in that it is not clear of what interval the “subinterval” is a part.  In addition, the specification fails to make clear what the “subinterval” is.  Substantially the same remarks apply to the uses of the term, “subinterval” in claim 4 at line 1; in claim 5 at line 1; in claim 12 at line 8; and, in claim 13 at line 10.  For purposes of examination, “subinterval” will be read broadly merely to mean some unit of time that is less than the time in which the apparatus operates.
On lines 3-5 of dependent claim 7, the phrase, “which a speed relative to the radar sensor that corresponds to the frequency bin” is unclear in context in that it does not make grammatical sense.  It appears that text may be missing in this phrase.  For 
Claim limitation “control unit” (claim 12 at lines 1-2) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose the structure of the “control unit,” so one of ordinary skill-in-the-art would not be informed as to what is meant in context by the use of the term, “control unit.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Overall, independent claim 13 is indefinite and unclear, in that the preamble of the claim refers to a “machine-readable storage medium” (line 1), but the preamble refers to the “computer program” (line 3) being “executed by a computer.”  Thus, claim 13 is indefinite and unclear as to how a “medium” that is not computer-readable can convey the “computer program” to a “computer.”
Each of dependent claims 2-11 is unclear, at least, in that it depends from unclear, independent claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In that neither the specification nor the originally-filed claims describes the structure of the “control unit” of claim 12, and in that the “control unit” is the only recited structure in apparatus claim 12, one of ordinary skill-in-the-art could not reasonably conclude that the inventor was in possession of the invention at the time of filing.

Rejections under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to claiming software or an algorithm per se.

In that each of dependent claims 2-11 merely elaborates on the software method of non-statutory, independent claim 1, each of dependent claims 2-11 is likewise directed to non-statutory subject matter for substantially the same reasons as claim 1.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehnle et al (EP 2549289 A2), hereinafter Kuehnle et al (‘289).
The text of independent claim 1 is as follows:
“1. A method for detecting misalignment of a radar sensor positioned on a vehicle, the method comprising the following steps: ascertaining a Doppler spectrum for radiation emitted and received by the radar sensor; determining, for at least one frequency bin of the Doppler spectrum, an angle of incidence in at least a subinterval; comparing the determined angle of incidence to an angle of incidence expected for the frequency bin; and detecting a misalignment of the radar sensor as a function of a difference of the determined angle of incidence from the expected angle of incidence.”
Kuehnle et al (‘289) plainly discloses “A method for detecting misalignment of a radar sensor positioned on a vehicle” (lines 1-2), noting, for example, paragraphs [0006] and [0007].
The claim 1 method step of “ascertaining a Doppler spectrum for radiation emitted and received by the radar sensor” (lines 4-5) by the FMCW in Kuehnle et al (‘289), for example, please see paragraph [0014], especially noting the first sentence of the paragraph.
The claim 1 method step of “determining, for at least one frequency bin of the Doppler spectrum, an angle of incidence in at least a subinterval” (lines 6-8), noting, for example, in Kuehnle et al (‘289) at paragraphs [0036] and [0037] that a “misalignment angle Δα” is determined for “frequency bin k=54,” where the claim 1 “angle of incidence” would be understood to be the calibrated angle plus the misalignment angle.  The “subinterval” in this step would be the amount of time in which this step is performed.

The claim 1 method step of “detecting a misalignment of the radar sensor as a function of a difference of the determined angle of incidence from the expected angle of incidence” (lines 11-13) is met in Kuehnle et al (‘289) is met by the recognition that a misalignment angle exists, that is, that Δα > 0, noting, for example, the final sentence of paragraph [0014] and the final sentence of paragraph [0015].
In that each and every claimed feature set forth in independent claim 1 is plainly disclosed in Kuehnle et al (‘289), independent claim 1 is anticipated by Kuehnle et al (‘289).
Now, looking to dependent claim 2, the further limitations are met by Kuehnle et al (‘289) as applied above to independent claim 1.  In Kuehnle et al (‘289), please note in paragraph [0037] that there are “respective comparisons,” and, further, in paragraph [0038] please, also, note that “several measurements” are used.
As for the further limitations of dependent claim 4, these are understood to mean that the Doppler frequency spectrum for “subinterval” of time of interest (i.e., when the measurement is being made) is from motion from zero to the speed of the vehicle.  Since the spectrum in Kuehnle et al (‘289) is a produce of the motion of the vehicle, these further limitations are fully-met by Kuehnle et al (‘289).  For example, in Kuehnle et al (‘289), please see paragraphs [0020] and [0021].  

The remarks with respect to independent claim 12 are substantially those made above with respect to independent claim 1 in that claim 12 is the apparatus claim corresponding to the method of independent claim 1.  The “control unit” of claim 12 is met by the “control unit 18” of Kuehnle et al (‘289).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al (‘289).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The further limitations of dependent claim 3 are not disclosed in Kuehnle et al (‘289).  Kuehnle et al (‘289) generally discloses an antenna 16.  From the general disclosure of an antenna in Kuehnle et al (‘289), it would have been obvious to one of ordinary skill-in-the-art that any suitable type of antenna arrangement could be used, including that claimed in dependent claim 3, for various advantages such as redundancy to ensure antenna function in case of the failure of one of the antennas.
The further limitations of dependent claim 11 are not disclosed in Kuehnle et al (‘289).  Kuehnle et al (‘289) generally discloses an exemplary embodiment that is an FMCW radar; however, claim 1 in Kuehnle et al (‘289) merely claims a radar sensor generally, which is further limited in dependent claim 3 of Kuehnle et al (‘289) to be an FMCW radar. From these facts, it is apparent that the radar sensor in Kuehnle et al (‘289) need not be an FMCW, but could be a radar sensor generally.  As discussed in paragraph [0019] of Kuehnle et al (‘289), the spectrum that is used in Kuehnle et al (‘289) is due to the movement of the vehicle relative to the reflecting road surface, and there is no indication that the spectrum in Kuehnle et al (‘289) is dependent on the use of an FMCW radar.  Thus, it would have been obvious to one of ordinary skill-in-the-art that any suitable type of radar sensor could be used in Kuehnle et al (‘289), including one “having a constant transmitting frequency,” the advantage of which would be inter alia less bulk and cost of the radar equipment due to a simpler design of radar sensor.


Citation of Prior Art of General Interest 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al (EP 3239737 A1) is of general interest for showing misalignment detection in a vehicular radar.
Marsch (EP 3104189 A1) is of general interest for showing misalignment estimation for a vehicular radar system.
Richardson et al (GB 2363016 A) for showing the measurement of boresight misalignment in a vehicular radar.

Poiger et al (‘742) is of general interest for showing measurement of vehicular radar misalignment.
Kai et al (‘335) is of general interest for showing the measurement of angular error in a vehicular radar.
Beez et al (‘854) is of general interest for relating to alignment error in vehicular radars.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648